              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00052-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
ERIC JOSEPH GAINES,             )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion to

Receive Jail Credits While in Federal Custody” [Doc. 30].

      On April 4, 2017, the Defendant was charged in a Bill of Indictment with

one count of possession of a firearm after having been convicted of a felony,

in violation of 18 U.S.C. § 922(g)(1). [Doc. 1]. On April 6, 2017, a writ of

habeas corpus ad prosequendum was issued to the Buncombe County Jail

to deliver the Defendant to this Court for an initial appearance. On April 17,

2017, the Defendant made his initial appearance. On April 21, 2017, the

Defendant was arraigned, at which time the Defendant waived his right to a

detention hearing. Thereafter, the Defendant was returned to state custody.
       The Defendant entered a guilty plea to the § 922(g)(1) offense on June

9, 2017.    A Presentence Report (PSR) was prepared in anticipation of

sentencing. The PSR noted that there were a number of state charges

pending against the Defendant in both Buncombe County and McDowell

County, none of which appear to be related to the instant federal offense.

[See Doc. 23 at 13-15 ¶¶ 48-54]. The Defendant was sentenced by this

Court on November 2, 2017 to a term of 46 months’ imprisonment. [Doc.

26].

       In his present motion, the Defendant requests that the Court give him

sentencing credit for the time he spent in state custody between the date of

the Indictment (April 4, 2017) and the date his federal sentence was imposed

(November 2, 2017). The Defendant attaches a letter from the Bureau of

Prisons (BOP), which he claims states that the Court must credit him for this

time. [Doc. 30 at 1]. In fact, the attached letter, which is dated May 9, 2019,

is directed to the Defendant and advises him that the BOP considers his

request for sentencing credit as a request for a retroactive designation of his

federal sentence as concurrent to any later-imposed state sentence. [See

Doc. 30 at 3]. The letter further states that the BOP will contact this Court

for its position regarding such retroactive designation. [Id.]. To date, the

Court has not received any such letter from the BOP.

                                      2
      To the extent that the Defendant seeks relief in the form of sentencing

credit, his motion is denied. The Attorney General, not the sentencing court,

is responsible for computing a prisoner’s credit. United States v. Wilson, 503

U.S. 329, 335 (1992). A prisoner seeking review of the computation of his

sentence credit must first seek administrative review of that computation

through the Bureau of Prisoners. Only after such administrative remedies

have been exhausted can a prisoner then seek judicial review of his

sentence computation. Id. Because “[a] claim for credit against a sentence

attacks the computation and execution of a sentence rather than the

sentence itself,” United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989),

such claims must be raised pursuant to 28 U.S.C. § 2241 in the district of

confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000); 28 U.S.C. §

2241(a). Accordingly, the Defendant should address his inquiry regarding

the status of his sentence to the Bureau of Prisons.         Once the BOP

administrative remedies have been exhausted, he may seek judicial review

in the district of his confinement.

      To the extent that the Defendant’s motion could be construed as

seeking a recommendation as to whether his federal sentence should run

concurrently to his later-imposed state sentence, that request is also denied.

The Defendant’s PSR indicates that at the time of his federal sentencing, he

                                      3
had a number of separate state criminal actions pending, none of which

appears to relate to the conduct underlying his federal charge. Accordingly,

it was the Court’s intention for his federal sentence to run consecutively to

any state sentence that was subsequently imposed.         It was simply by

oversight that this was not included in the Judgment.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Receive Jail Credits While in Federal Custody” [Doc. 30] is DENIED.

     IT IS SO ORDERED.
                             Signed: September 25, 2019




                                         4
